Citation Nr: 1441190	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for mild degenerative changes of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for mild degenerative changes of the right knee


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part continued 10 percent ratings for the service-connected mild degenerative changes of the left and right knees.

The Veteran testified before the undersigned at a July 2014 Video Conference hearing.  The hearing transcript is of record.

The Board notes that in a May 2012 rating decision, the RO granted service connection for an adjustment disorder with depressed mood (claimed as a sleep disorder), a thoracic paraspinal muscle strain (claimed as an upper/lower back condition), and cervical degenerative disc disease (claimed as a neck condition).  This was a full grant of the benefits sought with regard to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In this case, the most recent VA examination in connection with the Veteran's service-connected bilateral knee disability was conducted in May 2011.  In subsequently submitted statements, and during his July 2014 hearing before the Board, the Veteran has reported that his left and right knee disabilities have increased in severity since his May 2011 VA examination.  Specifically, he has reported increased pain, requiring steroid injections; instability in the knees (which he believes should be rated separately from his decreased range of motion); locking of the knees; swelling and fluid retention in the knees; and functional impairment in that she has difficulty standing, walking, or doing any physical activity for any prolonged period of time.  She also reported that she uses more extensive knee braces and a TENS unit to help with knee pain.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's bilateral knee disability.  

The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board further notes that the neither the claims file nor the Virtual VA e-folder contain any treatment records dated after March 2013.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected left and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from March 2013 to the present.  

2.  Afford the Veteran a new VA examination to evaluate the current severity of the left and right knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should specifically report the ranges of left and right knee flexion and extension in degrees, as well as either knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

